     8:19-cr-00181-DCC         Date Filed 01/13/20      Entry Number 501        Page 1 of 1




                    IN THE DISTRICT COURT OF THE UNITED STATES

                        FOR THE DISTRICT OF SOUTH CAROLINA

                             GREENWOOD/ANDERSON DIVISION




UNITED STATES OF AMERICA )                           CR. NO. 8:19-181
                         )
          -vs-           )                           NOTICE OF ALIBI WITNESS
                         )
TREVOR MAURICE HULL      )




               Now comes the defendant, Trevor M. Hull, through his attorney, and respectfully

informs the government that he intends to call the following individual as an alibi witness for the

date of January 28, 2019, during the trial of the case currently scheduled for March 16, 2020.

               Carol Harley
               Harley Funeral Home
               1205 Main Street, Greenwood, South Carolina 29646
               864.229.3300


                                      Respectfully submitted,

                                      s/James B. Loggins
                                      James Barlow Loggins,
                                      Assistant Federal Public Defender
                                      75 Beattie Place, Suite 950
                                      Greenville, South Carolina 29601
                                      (864) 235-8714




January 13, 2020

Greenville, South Carolina
